Voto disidente del
Juez Asociado Señor Díaz Cruz.
La tardanza de tres años en descubrir la identidad de la aseguradora sólo se explica por la incuria del demandante. Si las Reglas limitan a 60 días el período de descubrimiento de pruebas; a 6 meses el término para diligenciar el empla-zamiento y para mantener el pleito activo; y el Código Civil a su vez fija en un año la prescripción de las acciones por daños y perjuicios, no se justifica esperar 3 años para que una parte simplemente produzca el nombre de la asegura-dora que se propone incluir como demandada. Hay sufi-ciente perjuicio en el impacto de tan largo período de espera en el ordenado curso de los negocios de la compañía. Debe también considerarse el efecto de esta prolongada demora en una tercera parte demandada —recurso común en los pleitos de daños— que a estas alturas sea traída al pleito por la aseguradora. La tardanza que tolera nuestra juris-prudencia no es ésta con dimensión de incuria y desidia de un demandante que duerme en sus derechos.
Confirmaría la sentencia recurrida.